

115 HR 1832 IH: To authorize the appropriation of funds to the Centers for Disease Control and Prevention for conducting or supporting research on firearms safety or gun violence prevention.
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1832IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mrs. Carolyn B. Maloney of New York (for herself, Mr. Meeks, Ms. Kelly of Illinois, Ms. Jayapal, Ms. Speier, Mr. Nadler, Ms. Lee, Mr. Cohen, Mr. Lynch, Ms. Clarke of New York, Ms. Adams, Ms. Brownley of California, Mr. Larsen of Washington, Ms. Castor of Florida, Mr. Blumenauer, and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo authorize the appropriation of funds to the Centers for Disease Control and Prevention for
			 conducting or supporting research on firearms safety or gun violence
			 prevention.
	
 1.Funding for research by CDC on firearms safety or gun violence preventionThere is authorized to be appropriated to the Centers for Disease Control and Prevention $10,000,000 for each of fiscal years 2018 through 2023 for the purpose of conducting or supporting research on firearms safety or gun violence prevention under the Public Health Service Act (42 U.S.C. 201 et seq.). The amount authorized to be appropriated by the preceding sentence is in addition to any other amounts authorized to be appropriated for such purpose.
		